Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims

This action is a Final action on the merits in response to communications filed on 03/02/2022.
Claims 1 – 20 are currently pending and have been examined in this application.
Note, no amended claims were submitted with the amendment. As such, claims dated 09/22/2021 are currently pending and have been examined in this application.
Response to Amendment
Applicant’s amendment has been considered.
Response to Arguments

Applicant’s remarks have been considered.
Applicant argues, “The Claims cannot be regarded as a "mental process," since the elements do not amount to a mere observation, evaluation, judgement or opinion and moreover cannot be practically performed in the human mind.” (pg. 4)
Examiner respectfully disagrees. The step of identifying a plurality of attendee identifiers within a calendar item or determining that a first location of a first attendee identified by a first attendee identifier of a plurality of attendee identifiers is different from a second location of a second attendee could practically be performed in the human mind or with a pen and paper by merely observing/analyzing those attendees within a meeting invite. Further, courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even if the claim limitations are not performed entirely in the human mind (October 2019 Update: SME). Here, identifying a plurality of attendees and determining different locations can be performed by a generic computer component (e.g. a processor). Therefore, the claim is abstract.

Applicant argues, “Additionally, the Claims also cannot be considered as "certain methods of organizing  human activity," as none of the elements relate to fundamental economic concepts or managing interaction between people, but are instead directed towards systems and methods for 4881-2015-7201.1Application No. 16/273,846 Docket No. 099011-4368automatically creating an event for an online meeting tool responsive to determining attendees of a calendar item are at different locations. “ (pg. 4-5)
Examiner respectfully disagrees. The claims are directed to creating an online meeting by a meeting intermediary using an online meeting tool (see Abstract). The limitations encompass Certain Methods of Organizing Human activity related to managing personal behavior and relationships or interactions between people based on identifying meeting attendees in a calendar item, identifying different locations of attendees with the result being to setup an online meeting. Therefore, the claim is abstract.

Applicant argues, “…Claims are directed to managing and improving the interaction between a meeting intermediary and an online meeting tool, including, among others, their interactions over a network.” (pgs. 4-5)
Applicant has not shown sufficient support that interactions between a meeting intermediary and an online meeting tool is an improvement in a technology or technical field. Interactions or communications over a network between two entities is merely generic computer functionality of sending/receiving data.  

Applicant argues, “…Claims integrate any would-be purported abstract idea into a practical application by reciting elements reflecting an improvement in the functioning of and between computing systems.” (pgs.5-6)
Examiner respectfully disagrees. The judicial exception is not integrated into a practical application. The claims recite the additional elements of a system comprising a meeting intermediary executing on one or more processors, coupled to a memory and in communication with an electronic calendar and an online meeting tool to perform the disclosed limitations. These are generic computer components are recited at a high level of generality as performing generic computer functions such that it amounts to no more than mere instructions to apply the exception. The steps of identifying a plurality of attendee identifiers and determining based at least on profiles of attendees’ different attendee locations involve data gathering and analysis, which is extra-solution activity. The step of requesting a unique identifier from the online meeting tool is a communication triggered based on the data analysis in the determining step and considered transmitting data (e.g. extra solution activity). The step of receiving responsive to the request a unique identifier for an online meeting is data transmission (e.g. extra solution activity). The step of incorporating the unique identifier for the event is updating the calendar entry and is considered extra solution activity. Therefore, the claims recite an abstract idea.

Applicant’s arguments, see Remarks pgs. 7-8, filed 03/02/2022, with respect to Brenna and DeLuca have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection has been withdrawn. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (creating an event for an online meeting) without significantly more. Claim 1 recites:
(a)    identifying, …, a plurality of attendee identifiers within a calendar item in an electronic calendar; 
(b)    determining, … based at least on profiles of attendees corresponding to the plurality of attendee identifiers, that a first location of a first attendee identified by a first attendee identifier of the plurality of attendee identifiers is different from a second location of a second attendee identified by a second attendee identifier of the plurality of attendee identifiers;
(c)    requesting, by the meeting intermediary responsive to the determination, an online meeting identifier from an online meeting tool;

The limitations under the broadest reasonable interpretation covers Certain Methods of Organizing Human activity directed to managing personal behavior or relationships or interactions between people. For example, but for the “processor” the claim encompasses managing interactions between participants for scheduling online meetings. The claim further encompasses Mental Processes related to observations made of attendee locations.  Accordingly, the claim recites an abstract idea.
Independent Claims 11 and 16 substantially recite the subject matter of Claim 1 and also includes the same abstract ideas. 
The dependent claims encompass the same abstract idea. For instance, Claims 2 and 3 are directed to identifying attendee identifiers, Claim 4 is directed to identifying and displaying in association with calendar item a list of locations, Claim 5 is directed to computing a time zone and Claims 8-10 are directed to determining attendee locations and associated phone numbers. Dependent claims 12-15 and 17-20 are substantially similar to claims 2-9 and also encompass the same abstract ideas. The dependent claims further limit the abstract idea.
The judicial exception is not integrated into a practical application. Claim 1 recites the additional elements of a meeting intermediary and online meeting tool communicating over a network for performing the identifying a plurality of attendee identifiers, determining based on profiles locations data, requesting an online meeting identifier, receiving a unique identifier from online meeting tool, and incorporating the unique identifier for the event into a calendar item. Claim 11 recites the additional elements of a system comprising a meeting intermediary executing on one or more processors, coupled to a memory and in communication with an electronic calendar and an online meeting tool to perform the disclosed limitations. Claim 16 recites the additional elements of meeting intermediary and online meeting tool for performing the disclosed limitations. These are generic computer components or recited at a high level of generality as performing generic computer functions such that it amounts to no more than mere instructions to apply the exception. The steps of identifying a plurality of attendee identifiers and determining based at least on profiles of attendees’ different attendee locations involve data analysis. The step of requesting a unique identifier from the online meeting tool is a conditional notification based on the data analysis in the determining step and considered transmitting data (e.g. extra solution activity). The step of receiving responsive to the request a unique identifier for an online meeting is data transmission (e.g. extra solution activity). The step of incorporating the unique identifier for the event is updating the calendar entry and is considered extra solution activity. 
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements a processor, memory, meeting intermediary and online meeting tool are considered generic computer components performing generic computer functions that amounts to no more than instructions to implement the judicial exception, which does not provide an inventive concept.  The steps of requesting an online meeting identifier, receiving a unique identifier and incorporating the unique identifier are considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the platform is anything other than a generic, off-the-shelf computer component (See Spec ¶0022), and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network and consulting and updating an activity log is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. 
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure that to generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Therefore, the claims are not patent eligible. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
O’Sullivan et al. (US 2009/0259718) discloses meeting collaboration for a plurality of attendees, teams or companies in remote locations or different time zones.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683